DETAILED ACTION
This Office Action is in response to Amendment filed June 7, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claims 1-3, if current Application is a really Continuation of parent Applications 16/239,008, 12/754,936 and 12/213,036 as Applicant indicated, the limitation “the second semiconductor layer and the third semiconductor layer are provided in a same layer and comprise an oxide semiconductor” recited on lines 9-10 of claim 1, and on lines 10-11 of claims 2 and 3 fails to comply with the written description requirement, because (a) parent Applications 16/239,008, 12/754,936 and 12/213,036 disclosed material compositions of an oxide semiconductor just like in paragraph [0043] of current Application where Applicant disclosed that “A transistor including a compound semiconductor or an oxide semiconductor such as ZnO, a-InGaZnO, SiGe, GaAs, IZO, ITO, or SnO, a thin film transistor obtained by thinning such a compound semiconductor or an oxide semiconductor, or the like can be used (emphasis added)”, where the thinned oxide semiconductor layer at best should be the first oxide semiconductor layer 102 shown in Fig. 1A and then in Fig. 6 of current Application since the second semiconductor layer 202A in Fig. 6 of current Application has nothing to do with the originally disclosed thinning process, (b) however, contrary to this original disclosure, Applicant claims that “the second semiconductor layer and the third semiconductor layer are provided in a same layer and comprise an oxide semiconductor” on lines 9-10 of claim 1, and on lines 10-11 of claims 2 and 3, which appears to suggest that the semiconductor layer 202A in Fig. 6 of current application comprises an oxide semiconductor, and (c) this issue has already been dealt with at PTAB, see the Board Decision for the parent application 16/239,008 mailed November 12, 2021, and Applicant continues to claim that the semiconductor layer 202A in Fig. 6 of current application comprises an oxide semiconductor in this Continuation application.
(2) Regarding claim 2, if current Application is really a Continuation of parent Applications 16/239,008, 12/754,936 and 12/213,036 as Applicant indicated, Applicant did not originally disclose that “the first semiconductor comprises polycrystalline silicon” as recited on line 7, because while Applicant explicitly disclosed a single crystalline semiconductor as a preferred material in current application, Applicant did not originally disclose a polycrystalline silicon for the first semiconductor 102 in Fig. 6 of current application.
Claims 4 and 7 depend on claim 1, claims 5 and 8 depend on claim 2, and claims 6 and 9 depend on claim 3, and therefore, claims 4-9 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3, based on Applicant’s arguments on page 10 of the REMARKS filed June 7, 2022 with the annotated drawing of Fig. 7 of current application, it is not clear whether the labels shown in the annotated Fig. 7 of current application are based on the original disclosure, what the limitation “a second wiring layer is provided in a same layer as the first wiring layer” recited on line 32 of claim 1 and on line 33 of claims 2 and 3 refers to, and whether it suggests that the first wiring layer and the second wiring layer are formed of the same material composition, because (a) Applicant’s labeled second wiring layer 301E is at a lower level than Applicant’s labeled first wiring layer 301F in the annotated drawing of Fig. 7 on page 10 of the REMARKS filed June 7, 2022, (b) therefore, technically the second wiring layer 301E is not exactly provided “in a same layer” as the first wiring layer 301F, (c) it appears that the limitation “a second wiring layer is provided in a same layer as the first wiring layer” is directed to a process limitation or a material composition rather than the location, position or height of the first and second wiring layer being in the same layer since the first and second wiring layer are separated and disconnected from each other, and therefore, they are not exactly in the same layer as claimed, and (d) for example, when the first wiring and the second wiring layer are formed in separate steps, but are formed of the same material composition, it is not clear whether the first and second wiring layer are “in a same layer” with each other, and whether this display device structure formed in a process slightly different than Applicant’s disclosure reads on the claimed invention; in this case, the same structure of the display device may or may not read on the claimed invention depending on how the first and second wiring layer are formed, and how the phrase “in a same layer” is interpreted.
Claims 4 and 7 depend on claim 1, claims 5 and 8 depend on claim 2, and claims 6 and 9 depend on claim 3, and therefore, claims 4-9 are also indefinite.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that “In proper context, that Board decision found support for a broadly claimed oxide semiconductor material as a semiconductor layer (not limited to location).”  This argument is not persuasive for the following reasons: (1) It is not clear what Applicant argues about with this argument.  It appears that Applicant argue that, because Applicant did not originally disclose where the oxide semiconductor material is used, the oxide semiconductor material can be used for any purpose.  This cannot be a persuasive argument to traverse the new matter rejection.  (2) In the argument above, Applicant also acknowledges that the location of the oxide semiconductor material was not originally disclosed, see “not limited to location”.  (3) If arguendo this argument is correct, then any layer shown in Fig. 7 of current application can be formed of oxide semiconductor, and Applicant is entitled to claim, for example, that the gate electrode of the first and second transistor are formed of oxide semiconductor, too.  (4) The Examiner notes that a possibility of forming the second and third semiconductor layer using an oxide semiconductor, which Applicant appears to hint at, rather than a clear original disclosure of the second and third semiconductor layer using an oxide semiconductor cannot be a persuasive argument traversing the new matter rejection.
It also appears that Applicant attempts to redefine the scope of the ruling made by the PTAB for the parent application.  Furthermore, when the PTAB ruled that the crystalline oxide semiconductor material cannot be used for the bottom gate thin film transistor, claims 1-3 reciting the unspecified “oxide semiconductor” that can also be crystalline fails to comply with the written description requirement.
As the Examiner stated numerous times for the parent applications and current application, Applicant did not originally disclose where the oxide semiconductor material of ZnO, a-InGaZnO, IZO, ITO, or SnO listed in paragraph [0043] of current application may be used.  In addition, some of these oxide semiconductor materials such as ITO and SnO may be used as an electrode layer material due to low bandgaps and high conductivity, not a channel layer material in a transistor; in this case, it is not clear whether Applicant argues that some of the oxide semiconductor materials can be used as a channel layer material, while other oxide semiconductor materials can only be used as an electrode layer material when Applicant did not provide any guidance which oxide semiconductor may or may not be used as a channel layer material.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                                             /JAY C KIM/                                                                                  Primary Examiner, Art Unit 2815                                                                                                                                                                                                                      June 9, 2022